In three consolidated actions (Action No. 1 being by six taxpayers of the defendant Town of North Hempstead; Action No. 2 being by the Incorporated Village of Roslyn Harbor; and Action No. 3 being by the Incorporated Village of Roslyn) to enjoin the construction of a municipal underwater incinerator in Hempstead Harbor by the defendants, the Town of North Hempstead and its named officials, and for other relief, the parties cross-appeal as follows from a judgment of the Supreme Court, Nassau County, entered June 20, 1962 after a nonjury trial, upon the decision and opinion of the court (34 Mise 2d 853): (1) Plaintiffs appeal, as limited by their joint brief, from so much of the judgment: (a) as dismissed the first, sixth and seventh causes of action pleaded in Action No. 1; and (b) as dismissed the complaints in Actions Nos. 2 and 3. (2) Defendants appeal from so much of the judgment as, upon the third cause of action pleaded in Action No. 1, enjoined them, conditionally, from constructing the incinerator in Hempstead Harbor. Judgment, insofar as appealed from, affirmed, without costs. No opinion. (For prior appeals to this court in the first action, see 11 A D 2d 797; 13 A D 2d 996.) Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.